Title: James Madison to Duff Green, 18 October 1827
From: Madison, James
To: Green, Duff


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Ocr. 18. 1827
                            
                        
                        I have recd. Sir your letter of the 15th. Having within a few days made a communication for public use in
                            wch. occasion was taken to say; generally, that I had made no previous communication for the press, on any subject
                            connected with the existing State of parties, it can not, if ever requisite & proper be so now, to give a
                            particular authority for the purpose expressed in your letter. With respect
                        
                            
                                J. M
                            
                        
                    